October 26, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         JAMES E. ELBAOR, Appellant

NO. 14-17-00635-CV                      V.

         RAVI MOPARTY, ET AL, AND FADI GHANEM, Appellees
                 ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on July 3, 2017. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, James E. Elbaor.

      We further order this decision certified below for observance.